Citation Nr: 0215262	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  01-07 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an initial compensable evaluation for 
residuals of a stress fracture, right foot.

2.  Entitlement to an initial compensable evaluation for 
residuals of a stress fracture, left foot.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1988 to June 
1993, and from January 1995 to January 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted entitlement to service 
connection for residuals of a stress fracture to the right 
and left feet and assigned each foot noncompensable rating 
effective January 23, 1999.


FINDINGS OF FACT

1.  Throughout the period under consideration, the veteran's 
service connected residuals of a stress fracture to the 
right foot have not been manifested by findings consistent 
with a moderate disability.

2.  Throughout the period under consideration, the veteran's 
service connected residuals of a stress fracture to the left 
foot have not been manifested by findings consistent with a 
moderate disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
the veteran's service connected residuals of a stress 
fracture, right foot are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 
4.71a, Diagnostic Code 5284 (2001).

2.  The criteria for an initial compensable evaluation for 
the veteran's service connected residuals of a stress 
fracture, left foot are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 
4.71a, Diagnostic Code 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

VA outpatient treatment records dated June 2000 to August 
2001 show that the veteran was seen for pain in his feet.  
The veteran indicated that he had tried orthotics, 
injections, taping, and padding with no relief.  The veteran 
asked to have something more done.  It was noted that there 
was pain on palpation of 2nd and 3rd webspaces.  There was 
high arch deformity noted bilaterally with inversion of 
calcaneus on and off weight bearing.  The assessment was 
neuromas webspaces 2 and 3 bilaterally and metatarsalgia.  
June 2000 x-rays of both feet showed no significant bone or 
joint abnormality present.  A triage note dated July 2001 
showed complaints of chronic left foot pain.  The veteran 
denied any recent injury/trauma and stated that the pain was 
mostly localized at the dorsal aspect of the foot along the 
arch; some pain in the toes when they were flexed/extended.  
He described the pain as sharp and on a scale of 0 when at 
rest and 10 when weight bearing.  On assessment the veteran 
was without distress.  The skin was pink, warm and dry.  The 
left foot was without any symptoms of inflammation, no 
redness, warmth or edema noted.  There were no visible 
wounds noted.  A podiatry note dated in August 2001 
indicated objective findings of pain to palpation dorsally 
and planetary of 3rd metatarsal head and interspace 
bilaterally and pain also with compression of bilateral 
feet.  High arch deformity was noted bilaterally with 
inversion of calcaneus noted on and off weight bearing.  The 
assessment was metatarsalgia; rule out neuroma; cavus foot 
type.

At his September 2001 VA examination, the veteran reported 
having stress fractures in service, which had been 
persistent problems.  He indicated that he had ache and 
soreness in the feet and had recently been diagnosed as 
having metatarsalgia and Morton's neuroma.  The veteran 
reported getting ache, pain, and tenderness in the feet and 
had worn orthotics that did not help.  He indicated that 
prolonged standing and walking did hurt and caused more 
difficulty.  He reported taking Motrin or Naproxen.

The examination showed tenderness and soreness over the 
plantar surface of the metatarsal heads and he did have some 
tenderness between the 3rd and 4th metatarsal heads.  It was 
noted that he might have a Morton's neuroma there.  No other 
swelling or deformity was noted.  He had pain in the feet 
when he tried to rise on his toes and heels and squat.  No 
other pathology or abnormality was noted in the feet.  X-
rays showed slightly elongated first metatarsal bones 
bilaterally with mild degenerative changes involving the 
first metatarsophalangeal joints.  The MRI showed no 
significant abnormality seen.  The diagnoses were residual 
stress fracture of both feet; metatarsalgia and Morton's 
neuroma.  The examiner opined that it was "less likely than 
not that the Morton's neuroma and metatarsalgia is 
proximally caused by his inservice stress fractures."

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 State. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126, (West Supp. 2002); see 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. 
Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding 
that only section 4 of the VCAA, amending 38 U.S.C. § 5107, 
was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date, with the exception of 
the amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes VA outpatient treatment 
records dated June 2000 to August 2001 and a September 2001 
VA examination.  No additional pertinent evidence has been 
identified by the veteran.  Additionally, the record shows 
that the veteran has been notified of the applicable laws 
and regulations which set forth the criteria for entitlement 
to the benefits at issue.  The discussions in the rating 
decision, statement of the case, and supplemental statement 
of the case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  When the veteran initially filed for service 
connection for residuals of a stress fracture, right and 
left feet, he received a letter dated in October 1999 
indicating what evidence would be necessary to substantiate 
his claim.  After the veteran was granted service connection 
for residuals, stress fractures, right and left foot he was 
assessed a noncompensable evaluation.  The veteran filed a 
notice of disagreement.  In September 2001, the RO decision 
review officer had a conference with the veteran.  In the 
Conference Report, the veteran agreed to take VA Form 21-
4142 home to get his physician's address and then return the 
form to the VA Regional Office so that those records could 
be requested.  The veteran agreed to report for a 
rescheduled VA examination.  The RO decision review officer 
agreed to request new VA examinations with medical opinions 
and have an MRI of the feet done at the same time.  The RO 
decision review officer also furnished the veteran with 
application for VA Vocational Rehabilitation to complete and 
return if he was awarded a compensable evaluation.  In 
February 2002, the RO sent the veteran a supplemental 
statement of the case, which included an explanation of how 
the RO assessed the report of the veteran's VA examination 
of September 2001 and the VA outpatient treatment reports.  
In February 2002, the RO sent the veteran a letter informing 
him that his claim was being forwarded to the Board of 
Veterans' Appeals, and that he could submit additional 
evidence in support of his claim.  

Thus, through a series of letters, statements of the case, 
and reports, the RO has informed the veteran of the 
information and evidence necessary to substantiate his 
claim.  The RO has also provided the veteran with an 
examination and notified him of what evidence and 
information was being obtained by VA and what information 
and evidence he needed to provide in support of his claim.  
For these reasons, further development is not needed to meet 
the requirements of VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The service connected residuals of stress fractures of the 
right and left feet is an original claim placed in appellate 
status by a notice of disagreement taking exception with the 
initial rating assigned by the RO after a grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 127 
(1999).  Accordingly, consideration must be given to the 
possibility of staged ratings during the entire time period 
covered by the appeal.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's service connected residuals of a stress 
fracture, right and left feet are currently rated as 0 
percent or noncompensable under the provisions of 38 C.F.R. 
Part 4, § 4.71, Diagnostic Code 5284, which provides a 10 
percent evaluation for residuals of foot injuries which are 
moderate; a 20 percent evaluation for residuals of foot 
injuries which moderately severe; and a 30 percent 
evaluation for residuals of foot injuries which a severe.  
Note: a 40 percent evaluation is appropriate for residuals 
of foot injuries which result in actual loss of use of the 
foot.

Analysis

In order to warrant an increased, which is to say, a 10 
percent rating, there must be demonstrated the presence of 
moderate foot injury.  38 C.F.R. 4.71a including Diagnostic 
Code 5284.  However, as is clear from the evidence, the 
veteran currently does not manifest findings consistent with 
a moderate bilateral foot disability.

In addition to the service-connected residuals of stress 
fractures, the veteran's diagnoses include metatarsalgia and 
Morton's neuroma.  The only service-connected disabilities, 
however, are the residuals of the stress fractures.

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and that attributed to a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this 
case, however, there is medical evidence of record which 
clearly delineates the veteran's service- connected 
bilateral foot disabilities.  At his September 2001 VA 
examination, the examiner opined that it is less likely than 
not that the veteran's Morton's neuroma and metatarsalgia 
are proximally caused by his inservice stress fractures.  
The veteran's other foot disabilities, to include 
metatarsalgia and Morton's neuroma have not been service 
connected.  It is further observed that the veteran's foot 
complaints, principally involving pain, have been attributed 
by the VA examiner to the bilateral neuromas.  The veteran's 
service-connected bilateral fracture residuals are not 
mentioned as a causative factor with respect to the 
veteran's reported pain. 

After having reviewed the evidence, it is found that the 
veteran's service connected residuals of stress fractures to 
the right and left feet are most appropriately rated 
noncompensable under Diagnostic Code 5284 throughout the 
period covered by this appeal.  As discussed above, the 
veteran's other foot disabilities, including the Morton's 
neuroma and metatarsalgia which the examiner has indicated 
are his principal foot problems, have not been attributed to 
his service-connected disabilities and are distinguishable 
therefrom. Under such circumstances, it is found that a 
compensable rating is not for application for the veteran's 
service-connected foot disabilities.  The evidence is not in 
equipoise as to this finding, so as to warrant a more 
favorable result based on the provisions of reasonable doubt 
in 38 U.S.C.A. § 5107(b).  As the preponderance of the 
evidence is against a finding that the veteran meets or 
approximates the criteria for the assignment of a 
compensable evaluation for residuals of stress fractures, 
right and left feet, the claim must be denied.


ORDER

Entitlement to an initial compensable evaluation for 
residuals of a stress fracture, right foot, is denied.

Entitlement to an initial compensable evaluation for 
residuals of a stress fracture, left foot, is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 




